Exhibit SEPARATION AND RELEASE AGREEMENT THIS SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is entered into as of the 14th day of April 2009, by and between, RONALD RADCLIFFE, Chief Financial Officer of the Company (“Employee”) and EMPIRE RESORTS, INC. (the “Company”). WHEREAS, Employee currently serves as Chief Financial Officer of the Company; WHEREAS, Employee is not currently a party to an employment agreement with the Company or any of its affiliates; WHEREAS, Employee’s employment with the Company shall cease as of June 30, 2009; and WHEREAS, this Agreement governs the terms of Employee’s separation from the Company. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound, the parties hereby agree as follows: 1.Termination Date.Employee acknowledges that his last day of employment with the Company is June 30, 2009 (the “Termination Date”), and within five business days following the Termination Date, that the Company will (to the extent it has not already done so) pay his salary through the Termination Date.Employee understands and agrees that, as of the Termination Date, he is no longer authorized to incur any expenses, obligations or liabilities on behalf of the Company and that he has previously submitted for reimbursement any outstanding expenses incurred for which he seeks reimbursement.Employee further understands and agrees that, as of the Termination Date, he is no longer authorized to conduct any business on behalf of the Company or to hold himself out as an employee, agent or representative of the Company.In addition, on the date hereof Employee hereby resigns as an officer of the Company and an officer, manager and/or director of all of the Company’s subsidiaries and affiliates. 2.Severance.(a)As severance and in consideration of Employee’s agreement to comply with the covenants set forth herein, Employee shall be paid a lump sum payment in the amount of fifty one thousand six hundred sixty seven dollars ($51,667.00), which payment shall be made (within three (3) business days following the lapse of the Revocation Period (as defined below)) by check or direct deposit to the Employee’s current address, net of applicable federal, state and local taxes in accordance with the Company’s prior practices.All options to purchase common stock of the Company held by Employee, as listed on Exhibit A attached hereto, are either fully vested as of the Termination Date or shall become so in connection with the execution of this Agreement and shall continue to remain exercisable through the dates set forth on Exhibit A.Employee acknowledges and agrees that Employee is not entitled to any other payments, compensation or benefits from the Company aside from what is set forth within paragraphs 1, 2, 3, and 6 of this Agreement. (b)Following the Termination Date, the Company shall cause Employee to continue to be covered by the director and officer indemnification currently contained in the Company’s by-laws and certificate of incorporation, and by the Company’s current and future director and officer liability insurance policies, to the same extent as any officer or director of the Company as of the date of this Agreement, for the duration of the statute of limitations in respect of any activities of Employee as a director, officer or employee of the Company or any of its affiliates prior to the Termination Date. (c)Employee will be eligible to pay applicable COBRA rates in accordance with applicable law. 3.Release.In exchange for the consideration provided for in this Agreement, Employee irrevocably and unconditionally releases the Company, its predecessors, parents, subsidiaries, affiliates, and past, present and future officers, directors, agents, consultants, employees and representatives, as applicable, together with all successors and assigns of any of the foregoing (collectively, the “Releasees”), of and from all claims, demands, actions, causes of action, rights of action, contracts, controversies, covenants, obligations, agreements, damages, penalties, interest, fees, expenses, costs, remedies, reckonings, extents, responsibilities, liabilities, suits and proceedings of whatsoever kind, nature or description, direct or indirect, vested or contingent, known or unknown, suspected or unsuspected, in contract, tort, law, equity or otherwise, under the laws of any jurisdiction, that the Employee or his predecessors, legal representatives, successors or assigns, ever had, now has or hereafter can, shall, or may have, against the Releasees, as set forth above, jointly or severally, for, upon, or by reason of any matter, cause, or thing whatsoever, from the beginning of the world through, and including, the date of this Agreement (“Claims”).Notwithstanding the foregoing, the following Claims are not released pursuant to this Agreement: (a)rights of Employee under the Agreement (including with respect to the options set forth on Exhibit A); (b)the right of Employee to receive vested benefits required to be paid in accordance with applicable law (including, without limitation, COBRA continuation coverage); (c)rights to indemnification Employee may have (i) under applicable corporate law, (ii) under the by-laws or certificate of incorporation of the Company or any affiliate or (iii) as an insured under any director and officer liability insurance policy now or previously in force; and (d)claims for the reimbursement of unreimbursed business expenses incurred prior to the date of termination pursuant to applicable policy of the Company (which shall be submitted by Employee promptly after receipt of the applicable invoices and reimbursed by the Company promptly after submission). 4.Statutory Matters.Such release includes, but is not limited to, the violation prior to the date of this Agreement of any express or implied contract; any federal, state or local laws, restricting an employer’s right to terminate employees, or otherwise regulating employment; workers compensation, wage and hour, or other employee relations statutes, executive orders, ordinance, or regulations, including any rights or claims under Title VII of the Civil Rights Act of 1964, as amended the Civil Rights Act of 1991, the Americans with Disabilities Act of 1990, the Rehabilitation Act of 1973, the Family and Medical Leave Act of 1993, the Civil Rights Act of 1866, the Employee Retirement
